DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/6/2022 and 11/17/2022 have been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 5, 60, 61 and 63  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,539,336 to Urich (Urich). Urich teaches a screening apparatus for green ore pellets (see col. 1 lines 15-30 for example), including introducing green ore pellets to an induration furnace (34) via a traveling grate (24) along a screening deck in a delivery direction having an oversize pellet output (the end near chute 30) and a pellet chute (30) having a curved delivery path and where the delivery direction, pellet flow direction and travelling direction share common forward direction, thereby showing all aspects of claim 1.
With respect to claims 2 and 61, the chute 30 of Urich meets the recited slopes (see figure 1).
With respect to claims 5 and 63, the chute of Urich defines a curved continuous surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 51-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA) in view of Urich. With respect to claims 1, 60, 65 and 66, the APA, as shown in figures 1 and 2 and paragraphs [0003]-[0007] of the instant specification for example, teaches a screening apparatus (2) for screening and delivering green ore pellets to a travelling grate of a furnace (22) from one or more screening decks including a delivery screening deck with an oversize pellet output, but does not teach a curved chute to deliver the pellets onto the travelling grate of the furnace (22). As applied alone above, Urich teaches that at the time the invention was filed, it was known in the art to employ a curved pellet chute with travelling directions of each of a pellet flow delivery and travelling directions are all along a same forward direction, which would reduce pellet breakage and improve pellet quality. Because improved material quality would also be desirable in the APA, motivation to employ the delivery chute arrangement of Urich in the system of the APA would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2 and 61, the angles of the chute of Urich fall within the recited ranges as seen in the embodiment of figure 4 for example.
With respect to claims 5 and 63, the path of the chute of Urich describes a flat path with a curved profile.
With respect to claims 51 and 54, the APA allows for multiple 92 or 3) screening decks (30) see paragraphs [0004] and [0005] for example.
With respect to claims 52, 53, 55-59 and 64, these claims recite only commonly known screening arrangements and use of old and known screening arrangements in the APA, which would require these arrangements would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 

Allowable Subject Matter
Claims 4 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The above claims contain allowable subject matter in that none of the cited or applied prior art show or fairly suggest a curved chute comprised of adjacent rolls where the recited travelling directions are all along the same forward direction. The closest prior art, EP’781, including adjacent rolls, require opposite travelling directions.

Response to Arguments
Applicant’s arguments, see the RCE and response, filed on 11/17/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 5 and 51-66 under 35 USC 103 over the APA in view of EP’781 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urich as applied above, either alone or in view of the APA.

Conclusion






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk